DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,151,696 to Knights et al.

It is noted that the panel is not actually positively recited in the claim.

Regarding claim 1, profiled component for the production of frames, comprising: at least one profiled element (40, 41, 42, Fig.6) comprising at least one longitudinal 
Regarding claim 2, wherein said seal element comprises at least a second corner adapted to adhere hermetically onto said profiled element (56) in said coupling configuration.  
Regarding claim 4, wherein said seal element comprises at least one axis of rotation substantially parallel to said coupling plane, said axis of rotation coinciding with a fulcrum positioned between said lever edge and said first corner and around which at least part of said seal element rotates between said home configuration and said coupling configuration (area between 57 and 58).  
Regarding claim 5, wherein said seal element comprises at least a weakened portion associated with said connection means, said weakened portion being deformable to allow the displacement of said seal element between said home configuration and said coupling configuration (thin portion wherein 56 ends and the seal projections being).  
Regarding claim 6, wherein said seal element comprises at least one sealing portion associated with said connection means, said sealing portion being deformable to seal at least partly said longitudinal channel when said seal element is in said coupling configuration (inside and outside portion of 56).  
Regarding claim 7, wherein said sealing portion comprises at least one protrusion, said protrusion winding at least partly said profiled element outside said longitudinal channel when said seal element is in said coupling configuration (outside portion of 56).  
	Regarding claim 8, wherein said connection means comprise at least one cavity formed on at least one of said profiled element 5and said seal element and at least one interlocking portion formed on the other of said profiled element and said seal element and fitted interlocked in said cavity (cavity forms on 44 and interlocking projection on 56).  
Regarding claim 11, wherein said profiled component comprises at least one shock absorber component (52) associated with said profiled element inside said longitudinal channel, and adapted to receive and support said panel inside said longitudinal channel in said coupling configuration (Fig.10).  
Regarding claim 12, Knight et al. disclose a frame (40, 41, 42, Fig. 6), comprising: at least one panel (46) of substantially sheet shape to surround at least partly (Fig.6); and a plurality of profiled components according to claim 1 (40, 41, 42, Fig.6; see Fig.1 above); wherein said panel is surrounded at least partly by said profiled components (Fig.6) and said seal elements (55) of said profiled components are in said coupling configuration (Fig.10).

Claim(s) 1, 2, 4-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 993 304 to Derre et al.

Regarding claim 1, Derre et al. disclose a profiled component (Fig. 1 and 2) for the production of frames, comprising: at least one profiled element (210, 220, 230) comprising at least one longitudinal channel (250) adapted to at least partly contain a substantially sheet-shaped panel (100) and to surround at least partly (Fig.2), said longitudinal channel defining a coupling plane (vertical intersecting plane) for the insertion of said panel inside said profiled element; at least one seal element (300) adapted to hermetically seal said longitudinal channel (Fig.2), associated with said profiled element by means of connection means (221, 310) and comprising at least a first corner (330) adapted to hermetically adhere onto said panel; wherein said seal element comprises a lever edge (340) which is shaped to come into contact with said panel during the insertion of said panel inside said longitudinal channel (Fig. 1-4) to displace said seal element between: at least one home configuration (Fig. 1 and 3), wherein said panel is outside said longitudinal channel and said first corner is moved 
Regarding claim 2, wherein said seal element comprises at least a second corner (opposite corner of corner 330, portion abutting 220, Fig.4) adapted to adhere hermetically onto said profiled element in said coupling configuration.  
Regarding claim 4, wherein said seal element comprises at least one axis of rotation (pivot axis of 310) substantially parallel to said coupling plane, said axis of rotation coinciding with a fulcrum positioned between said lever edge and said first corner and around which at least part of said seal element rotates between said home configuration and said coupling configuration (when lever is engaged, the sealing element pivots about the fulcrum of 310).  
Regarding claim 5, wherein said seal element comprises at least a weakened portion associated with said connection means, said weakened portion being deformable to allow the displacement of said seal element between said home configuration and said coupling configuration (portions of the first corner which enable the seal to deform to the panel).  
Regarding claim 6, wherein said seal element comprises at least one sealing portion (370) associated with said connection means, said sealing portion being deformable to seal at least partly said longitudinal channel (corner opposite 330 abutting 220, Fig.4) when said seal element is in said coupling configuration.  
Regarding claim 7, wherein said sealing portion comprises at least one protrusion, said protrusion winding at least partly said profiled element outside said 
	Regarding claim 8, wherein said connection means comprise at least one cavity formed on at least one of said profiled element 5and said seal element and at least one interlocking portion formed on the other of said profiled element and said seal element and fitted interlocked in said cavity (221, 310).  
Regarding claim 11, wherein said profiled component comprises at least one shock absorber component (370) associated with said profiled element inside said longitudinal channel, and adapted to receive and support said panel inside said longitudinal channel in said coupling configuration.  
Regarding claim 12, Derre et al. disclose a frame (framed formed by components 200), comprising: at least one panel (100) of substantially sheet shape to surround at least partly; and a plurality of profiled components according to claim 1 (See claim 1 above); wherein said panel is surrounded at least partly by said profiled components (Fig. 2 and 4) and said seal elements of said profiled components are in said coupling configuration (Fig. 2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,151,696 to Knights et al. 

Regarding claim 9, Knights et al. disclose a bump and groove type connection for the securing of the seal element onto the profile element but does not disclose wherein said connection means comprise at least one adhesive layer positioned between said seal element and said profiled element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an adhesive layer between the seal element and the profile element so to ensure the seal does not become disconnected from the profile element thereby ensuring the seal of the component remains intact and the assembly does not allow moisture to leak within the channel. Providing adhesives is notoriously well known and will not yield unexpected results.
Regarding claim 10, Knight et al. disclose wherein said connection means comprise at least a first extruded portion of said profiled element (43) and at least a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have melted the seal element to the profile element during the molding process or through a process of heat welding so to ensure the seal of the component remains intact. Melting the members together will ensure the component is sealed along the entire length and provides a more permanent type connection. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,151,696 to Knights et al. in view of US 6,202,353 B1 to Giacomelli.


    PNG
    media_image1.png
    205
    493
    media_image1.png
    Greyscale

Regarding claim 3, Knights et al. disclose wherein said profiled element comprises at least one outer superficial portion (outer surface of 44), said second corner gliding tight to said outer superficial portion (Fig.10) during the4 displacement of said seal element between said home configuration and said coupling configuration.  

Giacomelli discloses an outer superficial portion having a substantially arched shape (See figure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the outer surface of the component of Knights et al. having an arched shape as taught by Giacomelli so to form the frame of the window to have the desired aesthetic looks and so to enable the seal element to effectively seal the framing element. As the claim states, the outer surface is a superficial surface and therefore it would have been an obvious design choice without yielding unexpected results to have changed the surface to the desired shape.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 993 304 to Derre et al. in view of US 6,202,353 B1 to Giacomelli.

    PNG
    media_image1.png
    205
    493
    media_image1.png
    Greyscale

Regarding claim 3, Derre discloses wherein said profiled element comprises at least one outer superficial portion (outer surface of 220), said second corner gliding tight 
Derre does not disclose wherein the superficial portion is substantially arched shape.
Giacomelli discloses an outer superficial portion having a substantially arched shape (See figure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the outer surface of the component of Derre having an arched shape as taught by Giacomelli so to form the frame of the window to have the desired aesthetic looks and so to enable the seal element to effectively seal the framing element. As the claim states, the outer surface is a superficial surface and therefore it would have been an obvious design choice without yielding unexpected results to have changed the surface to the desired shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635